Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s argument on Pages 2-4 regarding the rejection of Claims 3-5 under 35 U.S.C. 112(b) has been fully considered but is not persuasive. While applicant’s explanation of the meaning behind the limitations “robust” and “stable” is appreciated, the specific limitations “sufficiently robust” and “numerically stable” are what render the claim indefinite, as the limitations are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and further one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Sufficiently” and “numerically” require a specific degree to distinctly claim subject matter and not render the claim indefinite. One of ordinary skill in the art would understand that the precise definition of stability depends on the context; one is numerical linear algebra and the other is algorithms for solving ordinary and partial differential equations by discrete approximation. For purposes of applying prior art, “sufficiently robust” and “numerically stable” were interpreted as a solution that solves the integral equation. The rejection of Claims 3-5 under 35 U.S.C. 112(b) is maintained.
	Applicant’s argument on Pages 5-15 regarding the rejection of Claims 1-10, 12, 16-19, 21-25, and 27 under 35 U.S.C. 103 over Biosensor in view of Chaney has been fully considered and is persuasive The rejections has been withdrawn.   However, the claims have been rejected under new grounds o as discussed below. 
	
Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in Claims 1 and 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of applying prior art, “substantially” is interpreted as little to no change in the angular distribution of the radiation incident on the position-sensitive radiation detector.
Further regarding Claim 1, the claim recites the limitation "the radiation incident" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The term “sufficiently” in Claims 3 and 4 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of applying prior art, “sufficiently” is interpreted as solving the integral equation in the presence of statistical noise (Claim 3) and in the presence of noise in the measure of irradiance (Claim 4).
The term “stable” in Claim 5 is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of For purposes of applying prior art, “stable” is interpreted as solving the integral equation without proximity to singularities, a large deviation of the final answer from the exact solution, and magnification of approximation errors.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 16, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Subbarao (US 8008625) in view of Dilmanian et al. (US 5818050) and further in view of Jang et al. (US 20140119495).
	Regarding Claim 1, Subbarao teaches a method for performing nuclear imaging on a radioactive material, (Abstract “A method […] are disclosed for high-sensitivity Single-Photon Emission Computed Tomography (SPECT), and Positron Emission Tomography (PET).”), comprising:
	a) placing a position-sensitive radiation detector so that the position-sensitive radiation detector detects radiation emitted from a source of radiation or from part of a source of radiation (Column 9 Lines 44-52 “four 2D gamma ray detectors 201, 202, 203, and 204, at an angle from the direction of radiation. These detectors are rotated around the object 205 of study to different positions with the detector surface always facing the object at a non-perpendicular angle such as 45 degrees. This non-perpendicular structure helps in measuring the gamma field along the radial dimension in a 3D volume space around the emission source 206. At each position one gamma ray image is captured.”);
	b) the position-sensitive radiation detector is used in obtaining a measure of irradiance of the radiation emitted from the source of radiation or from part of the source of radiation (Column 3 Lines 42-44 “Each photon detector element in the SPECT gamma detector measures the total emission from many or all the emission source elements in a certain 3D volume space.”);
	c) wherein the measure of irradiance to be obtained involves at least one location external to the source of radiation or part of the source of radiation (Column 10 Lines 43-46 “This detector array is provided with the following capabilities. 1. It can move to different spatial positions to sweep or cover a three-dimensional (3D) measurement volume space in a vicinity of a source of gamma ray emission radiation,” where it is interpreted that “in a vicinity” is at least one location external to the source of radiation or part of the source of radiation);
	d) wherein the radiation emitted from the source of radiation or from part of the source of radiation, which contributes to the measure of irradiance, has an angular distribution (as shown in Fig. 1, re-produced and annotated by examiner below, where angular distribution is defined as the distribution in angle, relative to an experimentally specified direction, of the intensity of photons or particles resulting from a nuclear or extranuclear process);
	e) wherein the angular distribution of the radiation incident on the position-sensitive radiation detector and contributing to the measure of irradiance, is substantially unmodified from the angular distribution of the same radiation at points near to, but outside of the source of radiation or part of the source of radiation (as shown in Fig. 1, re-produced [and annotated by examiner] below, where the angular distribution of the radiation incident on the detectors 101-104 is substantially unmodified, understood as uninterrupted and demonstrating a straight, yet angled, path from source to detector, which is outside of the radiation source); and
	f) solving an integral equation to obtain an image function which approximately represents at least a two-dimensional projection of the source of radiation or part of the source of radiation (Column 13 Lines 34-39 “Gamma images of thin slices perpendicular to the z-axis of the body are captured and processed. In this case, the gamma detectors measure an area integral as opposed to a line integral in a conventional SPECT apparatus, or a volume integral in the previous embodiment of the present invention” and Column 13 Lines 40-44 “The present invention includes apparatus and method for measuring not only area or 2D integrals and volume or 3D integrals as opposed to line or 1D integral in a conventional SPECT apparatus, but it also includes measuring and processing 4D integrals in space-time dimensions (x,y,z,t).”).

    PNG
    media_image1.png
    561
    492
    media_image1.png
    Greyscale

Fig. 1 of Subbarao
	However, Subbarao does not explicitly teach wherein the position-sensitive detector does not comprise a collimator, wherein the integral equation approximately relates the irradiance of the radiation emitted from the source of radiation or part of the source of radiation to an integral comprising: a product of a response function that is approximately related to a response of the position-sensitive radiation detector to a distribution of the radiation; and an image function that approximately describes a two-dimensional projection of the source of radiation or part of the source of radiation.
	In an analogous emission tomography field of endeavor, Dilmanian teaches a method for performing nuclear imaging of a radioactive material, (Abstract “A method of uncollimated single photon emission computed tomography includes administering a radioisotope to a patient for producing gamma ray photons from a source inside the patient.”), comprising: wherein the position-sensitive detector does not comprise a collimator (Column 3 Lines 12-16 “The system 10 is similar to conventional systems for effecting single photon emission computed tomography (SPECT) using a gamma camera 12, except that no mechanical or electronic collimator is used in conjunction with the camera 12”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Subbarao and Dilmanian because the combination of the absence of a collimator from the detector provides several advantages. For example, a system that does not use collimators can achieve very high sensitivity, thus providing imaging at a molecular level, if desired. Furthermore, not including a collimator within the position-sensitive radiation detector is ideal in systems required for in vivo bioluminescence or fluorescence imaging. Additionally, the system improves the method for imaging the patient, as it requires significantly less radioactivity for the same imaging information, therefore reducing the absorbed dose to the patient, as taught by Dilmanian in Column 11 Lines 11-14.
	However, Subbarao modified by Dilmanian does not explicitly teach wherein the integral equation approximately relates the irradiance of the radiation emitted from the source of radiation or part of the source of radiation to an integral comprising: a product of a response function that is approximately related to a response of the position-sensitive radiation detector to a distribution of the radiation; and an image function that approximately describes a two-dimensional projection of the source of radiation or part of the source of radiation.
	In an analogous radiation imaging field of endeavor, Jang teaches a method for performing nuclear imaging of a radioactive material, (Abstract “an image reconstruction method and a radiation imaging apparatus using the same”), wherein the integral equation, (Equation 2, re-produced below), approximately relates the irradiance of the radiation emitted from the source of radiation or part of the source of radiation, [0108] “si (ϵ) represents an energy spectrum of radiation emitted from the radiation emission unit”), to an integral comprising: 
a) a product of a response function that is approximately related to a response of the position-sensitive radiation detector to a distribution of the radiation ([0110] “∮I (·)dl is a parameter which reflects attenuation properties of substances present between the radiation emission unit 100 and the ith pixel of the radiation detection panel 210 of the radiation detection unit 200”); and 
b) an image function that approximately describes a two-dimensional projection of the source of radiation or part of the source of radiation ([0112] “ρ(x,y,z,E) will be referred to as an image reconstruction value” and [0055] “The display unit 410 may display the radiation image reconstructed by the image reconstruction unit 300. […] the display unit 410 may be a display device which is configured to display a general two-dimensional image”).

    PNG
    media_image2.png
    93
    539
    media_image2.png
    Greyscale

Equation 2 of Jang
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jang because the combination allows for accounting the detection of multiple energy spectra of radiation passing through the object, and to further create a radiation image of the object, which may be beneficial in situations of medical diagnosis. 
	Regarding Claim 2, the modified method of Subbarao teaches all limitations of Claim 1, as discussed above. Furthermore, Subbarao teaches wherein the angular distribution of the unscattered part of the radiation incident on the position-sensitive radiation detector and contributing to the measure of irradiance is substantially unmodified from the angular distribution of the same unscattered portion of the radiation at points near to, but outside of, the source of the radiation or part of the source of radiation (Column 2 Lines 30-31 “information-carrying (non-scattered) gamma rays” and as shown in Fig. 1, re-produced [and annotated by examiner] above, where the angular distribution of the unscattered part (information-carrying) of the radiation incident on the detectors 101-104 is substantially unmodified, understood as uninterrupted and demonstrating a straight, yet angled, path from the source of radiation to detector). 
	Regarding Claim 3, the modified method of Subbarao teaches all limitations of Claim 1, as discussed above. Furthermore, Subbarao teaches wherein the integral equation, (Column 13 Lines 40-44 “The present invention includes apparatus and method for measuring not only area or 2D integrals and volume or 3D integrals as opposed to line or 1D integral in a conventional SPECT apparatus, but it also includes measuring and processing 4D integrals in space-time dimensions (x,y,z,t).”), is solved in a manner that is sufficiently robust in the presence of statistical noise (Column 12 Lines 4-5 “solving the above equation g=Hf+n for the desired quantity f by a method that reduces the effect of noise n significantly”).
	Regarding Claim 4, the modified method of Subbarao teaches all limitations of Claim 1, as discussed above. Furthermore, Subbarao teaches wherein the integral equation is solved in a manner that is sufficiently robust in the presence of noise, (Column 12 Lines 4-5 “solving the above equation g=Hf+n for the desired quantity f by a method that reduces the effect of noise n significantly”), in the measure of irradiance (Column 3 Lines 42-44 “Each photon detector element in the SPECT gamma detector measures the total emission from many or all the emission source elements in a certain 3D volume space.”).
	Regarding Claim 5, the modified method of Subbarao teaches all limitations of Claim 1, as discussed above. Furthermore, Subbarao teaches wherein the integral equation is solved by a numerically stable manner (Column 13 Lines 36-38 “The gamma detectors measure an area integral as opposed to a line integral in a conventional SPECT apparatus, or a volume integral”).
Regarding Claim 7, the modified method of Subbarao teaches all limitations of Claim 1, as discussed above. Furthermore, Jang teaches wherein the response function is expressed in a finite representation ([0110] “∮I (·)dl is a parameter which reflects attenuation properties of substances present between the radiation emission unit 100 and the ith pixel of the radiation detection panel 210 of the radiation detection unit 200,” where the response function is interpreted as a finite representation because the emission source (e.g. a patient or object) is a finite source).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jang because the combination allows for accurate representation of irradiance, which may include complex geometry of the radioactive material. Furthermore, finite representation of the response function provides a solution to the integral.
Regarding Claim 10, the modified method of Subbarao teaches all limitations of Claim 1, as discussed above. Furthermore, Subbarao teaches wherein the source of radiation to be imaged results from a radioactive substance present in a patient in the context of medical imaging (Column 11 Lines 31-35 “The present invention discloses a method of determining the spatial density distribution of a gamma ray emission source such as a radiopharmaceutical substance in SPECT and PET applications. In this case, the emission source is embedded in a body and emitting gamma rays.”).
Regarding Claim 16, Subbarao teaches a device for creating images of radioactive material, (Column 9 Line 32 “SPECT apparatus”), comprising:
	a) at least one position-sensitive radiation detector (Column 9 Lines 44-52 “four 2D gamma ray detectors 201, 202, 203, and 204, at an angle from the direction of radiation. These detectors are rotated around the object 205 of study to different positions with the detector surface always facing the object at a non-perpendicular angle such as 45 degrees. This non-perpendicular structure helps in measuring the gamma field along the radial dimension in a 3D volume space around the emission source 206. At each position one gamma ray image is captured.”);
	b) a radiation source (Column 9 Line 33 “radiopharmaceutical 106”);
	c) wherein the position-sensitive radiation detector comprises at least one active region (Column 10 Lines 34-35 “a gamma ray detector with an array of sensor elements or pixels,” where the sensor elements or pixels are the at least one active region);
	d) wherein the active region of the position-sensitive radiation detector is external to the radiation source (Column 10 Lines 43-46 “This detector array is provided with the following capabilities. 1. It can move to different spatial positions to sweep or cover a three-dimensional (3D) measurement volume space in a vicinity of a source of gamma ray emission radiation,” where it is interpreted that “in a vicinity” is at least one location external to the source of radiation or part of the source of radiation, and shown in Fig. 1, re-produced above);
	e) wherein the position-sensitive radiation detector is open to incident radiation such that the measure of position of radiation incident on the position sensitive radiation detector comprises at least one measure of irradiance of the radiation emitted from the radiation source (Column 9 Lines 44-52 “four 2D gamma ray detectors 201, 202, 203, and 204, at an angle from the direction of radiation. These detectors are rotated around the object 205 of study to different positions with the detector surface always facing the object at a non-perpendicular angle such as 45 degrees. This non-perpendicular structure helps in measuring the gamma field along the radial dimension in a 3D volume space around the emission source 206. At each position one gamma ray image is captured,” where the incident radiation is shown in Fig. 2, re-produced below, by the arrows extending from the emission source 206 onto the detectors is interpreted as the incident radiation);
	f) wherein at least a portion of radiation from the radiation source has an angular distribution (as shown in Fig. 2, re-produced and annotated by examiner below, where angular distribution is defined as the distribution in angle, relative to an experimentally specified direction, of the intensity of photons or particles resulting from a nuclear or extranuclear process);
	g) wherein at least one position-sensitive radiation detector is open to incident radiation such that the angular distribution of the radiation incident on the active region of the position-sensitive radiation detector is substantially unmodified from the angular distribution of the radiation at points near to, but outside of, the radiation source (as shown in Fig. 2, re-produced [and annotated by examiner] below, where the angular distribution of the radiation incident on the detectors 201-204 is substantially unmodified, understood as uninterrupted and demonstrating a straight, yet angled, path from source to detector, which is outside of the radiation source).	

    PNG
    media_image3.png
    587
    596
    media_image3.png
    Greyscale

Fig. 2 of Subbarao
	However, Subbarao does not explicitly teach a readout circuit, wherein at least of the position-sensitive radiation detectors does not comprise a collimator; wherein the readout circuit transfers information between at least one position-sensitive radiation detector and at least one processor and memory module; wherein the processor and memory modules are capable of solving an integral equation for a representation of an image function which approximately represents at least a two-dimensional projection of the radiation source; and wherein the integral equation approximately relates the irradiance of the radiation emitted from the radiation source to an integral comprising: a product of the response function that is approximately related to a response of the position-sensitive radiation detector to a distribution of radiation; and an image function that describes a two-dimensional projection of the radiation source.
	In an analogous emission tomography field of endeavor, Dilmanian teaches a device for creating images of radioactive material, (Column 3 Lines 12-14 (“The system 10 is similar to conventional systems for effecting single photon emission computed tomography (SPECT) using a gamma camera 12”), comprising:
	a) a readout circuit (Column 4 Lines 16-17 “conventional data acquisition electronics system 20a”);
	b) wherein at least of the position-sensitive radiation detectors does not comprise a collimator (Column 3 Lines 12-16 “The system 10 is similar to conventional systems for effecting single photon emission computed tomography (SPECT) using a gamma camera 12, except that no mechanical or electronic collimator is used in conjunction with the camera 12”); and
	c) wherein the readout circuit, (Column 4 Lines 16-17 “conventional data acquisition electronics system 20a”), transfers information between (Column 4 Lines 15-21 “The individual photodetectors 12b are suitably electrically joined to a conventional data acquisition electronics system 20a, and in turn to a conventional digitally programmable computer 20b as shown in FIGS. 1 and 3. The data system 20a and computer 20b collectively process the data, which is stored in a suitable computer memory 22, in the exemplary form of a hard disk memory.”), at least one position-sensitive radiation detector, (Column 4 Line 9 “photodetectors 12b”), and at least one processor (Column 4 Lines 17-18 “conventional digitally programmable computer 20b”), and memory module (Column 4 Lines 20-21 “computer memory 22”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Subbarao and Dilmanian because the combination of the absence of a collimator from the detector provides several advantages. For example, a system that does not use collimators can achieve very high sensitivity, thus providing imaging at a molecular level, if desired. Furthermore, not including a collimator within the position-sensitive radiation detector is ideal in systems required for in vivo bioluminescence or fluorescence imaging. Additionally, the system improves the method for imaging the patient, as it requires significantly less radioactivity for the same imaging information, therefore reducing the absorbed dose to the patient, as taught by Dilmanian in Column 11 Lines 11-14.
However, the device of Subbarao modified by Dilmanian does not explicitly teach wherein the processor and memory modules are capable of solving an integral equation for a representation of an image function which approximately represents at least a two-dimensional projection of the radiation source; and wherein the integral equation approximately relates the irradiance of the radiation emitted from the radiation source to an integral comprising: a product of the response function that is approximately related to a response of the position-sensitive radiation detector to a distribution of radiation; and an image function that describes a two-dimensional projection of the radiation source.
In an analogous radiation imaging field of endeavor, Jang teaches a device for creating images of radioactive material, ([0030] “radiation imaging apparatus”), comprising:
a) wherein the processor, ([0030] “image reconstruction unit 300”), and memory modules, ([0141] “storage unit 430 may include an interior memory”), are capable of solving an integral equation for a representation of an image function which approximately represents at least a two-dimensional projection of the radiation source ([0104] “The image reconstruction unit 300 reconstructs a radiation image by using the acquired measurement data.”); and 
b) wherein the integral equation, (Equation 2, re-produced above), approximately relates the irradiance of the radiation emitted from the radiation source, [0108] “si (ϵ) represents an energy spectrum of radiation emitted from the radiation emission unit”), to an integral comprising: 
i) a product of the response function that is approximately related to a response of the position-sensitive radiation detector to a distribution of radiation ([0110] “∮I (·)dl is a parameter which reflects attenuation properties of substances present between the radiation emission unit 100 and the ith pixel of the radiation detection panel 210 of the radiation detection unit 200”); and 
ii) an image function that describes a two-dimensional projection of the radiation source ([0112] “ρ(x,y,z,E) will be referred to as an image reconstruction value” and [0055] “The display unit 410 may display the radiation image reconstructed by the image reconstruction unit 300. […] the display unit 410 may be a display device which is configured to display a general two-dimensional image”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jang because the combination allows for accounting the detection of multiple energy spectra of radiation passing through the object, and to further create a radiation image of the object, which may be beneficial in situations of medical diagnosis.
Regarding Claim 17, the modified device of Subbarao teaches all limitations of Claim 16, as discussed above. Furthermore, Subbarao teaches wherein at least one position-sensitive radiation detector is oriented such that the radiation emitted from the radiation source is incident on the active region of the position-sensitive radiation detector (Column 10 Lines 34-35 “a gamma ray detector with an array of sensor elements or pixels,” where the sensor elements or pixels are the at least one active region, and Column 9 Lines 46-57 “These detectors are rotated around the object 205 of study to different positions with the detector surface always facing the object at a non-perpendicular angle such as 45 degrees. […] At each position one gamma ray image is captured. […] In this embodiment images may be captured at 3 degree intervals by rotating the detectors by a total of 90 degrees.”).
Regarding Claim 19, the modified device of Subbarao teaches all limitations of Claim 16, as discussed above. Furthermore, Subbarao teaches wherein the radioactive material results from a radioactive substance present in a patient during medical imaging, (Column 11 Lines 31-35 “The present invention discloses a method of determining the spatial density distribution of a gamma ray emission source such as a radiopharmaceutical substance in SPECT and PET applications. In this case, the emission source is embedded in a body and emitting gamma rays.”)
Regarding Claim 20, the modified device of Subbarao teaches all limitations of Claim 16, as discussed above. Furthermore, Subbarao teaches wherein at least one position-sensitive radiation detector is shielded to reduce the effects of radiation from sources other than the source of radiation (Column 11 Lines 21-23 “The gamma detector of the apparatus can be built to detect photons for SPECT imaging where the photons have energy in the range of 10 to 400 keV,” where it is interpreted that the detector is naturally shielded to reduce the effects of radiation from sources other than the source of radiation because of its design).
Regarding Claim 21, the modified device of Subbarao teaches all limitations of Claim 16, as discussed above. Furthermore, Subbarao teaches wherein at least one position-sensitive radiation detector is capable of measuring the energy of incident radiation (Column 3 Lines 42-44 “Each photon detector element in the SPECT gamma detector measures the total emission from many or all the emission source elements in a certain 3D volume space,” where the emission from the source onto the detector is interpreted as the incident radiation).
Regarding Claim 22, the modified device of Subbarao teaches all limitations of Claim 16, as discussed above. Furthermore, Jang teaches wherein the created images are displayed on a display monitor ([0055] “The display unit 410 may display the radiation image reconstructed by the image reconstruction unit 300. For example, the display unit 410 may be a monitor device”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jang because a display monitor allows a user to visually interpret the created images of the radioactive material, thus a visual on the location, positioning, orientation, or irradiance may be confirmed.
Regarding Claim 23, the modified device of Subbarao teaches all limitations of Claim 16, as discussed above. Furthermore, Subbarao teaches wherein at least one position-sensitive radiation detector is mounted in a way that allows movement relative to the source of radiation (Abstract “The apparatus includes a two-dimensional (2D) gamma detector array that moves to different positions in a three-dimensional (3D) volume space near an emission source”).
Regarding Claim 24, the modified device of Subbarao teaches all limitations of Claim 16, as discussed above. Furthermore, Subbarao teaches wherein a plurality of position-sensitive radiation detectors are mounted in a way that allows for a measure of irradiance from the radiation source over an area greater than can be obtained with only one position-sensitive radiation detector (Column 13 Lines 12-16 “Another variation of the embodiment can use a single planar gamma detector that moves to at least one but possibly all the four different positions of top, bottom, left, and right in sequence, and captures a 3D gamma image g by moving to different distances from the object,” where it would be obvious to one of ordinary skill in the art that with more position-sensitive radiation detectors, a user may measure over a greater area because of the resources [detectors] allotted).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Subbarao (US 8008625), Dilmanian et al. (US 5818050), and Jang et al. (US 20140119495) as applied to Claim 1 above, and further in view of Kimchy et al. (US 20140249402).
	Regarding Claim 6, the modified method of Subbarao teaches all limitations of Claim 1, as discussed above. However, the modified method of Subbarao does not explicitly teach wherein the irradiance is expressed in a finite representation.
	In an analogous radioactive emission detector and position tracking field of endeavor, Kimchy teaches a method for performing nuclear imaging of a radioactive material comprising, (Abstract “A radioactive emission probe in communication with a position tracking system and the use thereof in a variety of […] methods of medical imaging and procedures”), wherein the irradiance is expressed in a finite representation ([0195] “To regularize the problem of estimation of the radiation distribution function I(Q), the function I(Q) will be considered to be given from some finite dimensional space H of functions defined in V. In other words, the function I(Q) itself will not be estimated but rather some finite dimensional approximation of the distribution I(Q).”).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kimchy because the combination allows the measure of irradiance to be expressed in an accurate and exact manner, which is beneficial in situations of medical diagnosis.

Claims 8, 9, 12, 18, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Subbarao (US 8008625), Dilmanian et al. (US 5818050), and Jang et al. (US 20140119495) as applied to Claims 1 and 16 above, and further in view of Xu et al. (“Gamma-ray energy-imaging integrated deconvolution”).
Regarding Claims 8 and 16, the modified method and device of Subbarao teaches all limitations of Claims 1 and 16, as discussed above. However, the modified method and device of Subbarao does not explicitly teach wherein the integral is solved by a numerical deconvolution method.
In an analogous gamma ray imaging field of endeavor, Xu teaches a method of performing nuclear imaging of a radioactive material and device for creating images of radioactive material, (Performance (Simulation) Paragraph 1 “A Geant4 simulation was performed with a point source uniformly distributed from 300keV to 1MeV. The source rotates around the detector at the side as energy increases linearly as a function of the rotational angle.”), wherein the integral equation is solved by a numerical deconvolution method, (Abstract “By employing this energy-imaging integrated deconvolution algorithm, a Compton camera can provide the image at any specific energy, as well as the spectrum at any specific direction.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Xu because with an accurate system response function, the deconvolved gamma-ray energy spectrum will be the estimation of the true intensity of the incident gamma-rays, thus free of Compton scattering continuum, as taught by Xu (Introduction, Paragraph 4), which is advantageous in instances of medical diagnosis, so that a use may utilize estimations of the most accurate estimations.
Regarding Claims 9 and 18, the modified method and device of Subbarao teaches all limitations of Claims 1 and 16, as discussed above. Furthermore, Xu teaches wherein the response function (tij) is derived from integration over parameters of a response function approximately representing the response of the position-sensitive radiation detector to a point source of radiation (Introduction, Paragraph 5 “an analytical approach must be developed to obtain the system response function which includes contributions from all known system parameters” and Energy Dependent System Response Function, Paragraph 2 “Therefore, the system response function can be written as: (Equation 2, re-produced below) in which, f(ĩ|j) is the probability density function for a photon from pixel j to create a ‘real’ event ĩ, and f(î|ĩ) is the probability for the detector system to generate a response of î given the real event ĩ. ΔVi is the bine volume measurement around i.”).

    PNG
    media_image4.png
    75
    447
    media_image4.png
    Greyscale

Equation 2 of Xu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Xu because this provides the method with true locations and intensities of the gamma-ray sources, which is advantageous in nuclear imaging because of the requirement to establish the highest quality images and accurate medical diagnoses, which benefits the user and patient.
Regarding Claims 12 and 27, the modified method and device of Subbarao teaches all limitations of Claims 8 and 25, as discussed above. Furthermore, Xu teaches wherein the numerical deconvolution method is an iterative method (Introduction, Paragraph 3 “The list-mode MLEM (maximum likelihood expectation maximization) algorithm is performed using the following iterative equation (Equation 1, re-produced below), in which                         
                            
                                
                                    λ
                                
                                
                                    j
                                
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     is the estimated value of pixel j at nth iteration, sj is the probability of an emission from pixel j to be detected, N is the total number of measured events, and the system response function tij is the probability of an emission from pixel j to be observed as measurement i.

    PNG
    media_image5.png
    74
    370
    media_image5.png
    Greyscale

Equation 1 of Xu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Xu because this allows the method to easily generalize multi-waveform estimation, which is advantageous in that it simplifies the process for a user, allowing the user to focus on interpretation of the nuclear image for medical diagnosis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker teaches an un-collimated imaging system for imaging a radioactive material, such as a radiotracer mercaptoacetyltriglycine (MAG-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793